Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the amendment and arguments filed on 3/10/2021. This is a subsequent non-final rejection, as applicants amendment did not necessitate the new ground of rejection below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant is advised that a new Examiner has been assigned to the application. 
2. 	Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art of Zimmerman, Hawking and Kirti teach incident response systems. However, neither suggests after placing a response center in “standby mode” and then receiving an event then generate a notification  and automatically re-populate the menu of the GUI with suggested actions. Rather, menu options are presented in context. The menu of Zimmerman is not repopulated. Moreover, the device response center was not first in stand by mode. While Hawking, does show a stand by mode, Zimmerman in view of Hawking would not show “repopulating a menu” with actions from a template and doing so automatically, as recited in the claim. Finally, neither of Zimmerman, Hawking and Kirti teach transmitting an updated menu of suggested actions to other clients. At best, information is shared, rather than a updated menu. The claim is indicated allowed for different reasons than the rejected language below and the claim issue below is not specifically tied to these limitations. If the claim were amended, as the Examiner proposed by changing the “best practices template” to “template” or “one or more templates”, the Examiner reasons for allowance does not change.  




Drawings

3. 	The prior objection to the drawings is considered moot in light of the amended drawings  received on 03/10/2021.

 	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4. 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The test for definiteness under 35 U.S.C. § 112, second paragraph is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification.” Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576 (Fed. Cir. 1986).  Language in a claim is unclear if, when given its broadest reasonable interpretation, it is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention ...,” In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014), or if it is “is amenable to two or more plausible claim constructions ...,” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential).
		In this case, Claims 1, 10 and 19 recite the limitations “receiving… data from a best practices template” and  “implementing a/the best practices template” and “ suggested actions selected from least one of the best practices template”.  The phrase in each of these limitations of a “best practices template” can be interpreted under the broadest reasonable interpretation as vague or ambiguous and further as amenable to two or more plausible claim constructions. For example, Dictionary.com refers to “best practices” as a procedure or set of procedures that is preferred or considered standard within an organization, industry, etc. 1 Here, when reciting the claim, there is no reference to any specific industry or practice and it is not clear which best practice is actually covered. Put it another way, the metes and bounds are not clear as to understand how to avoid infringement, as what a particular best practice is in this case is not clear.  Take for example Cyber Security, there are multiple standards from ISO 27001 to HIPAA to FINRA, but there are also multiple ISO security standards and there are also the NIST standards for cybersecurity. Moreover, inside a individual organization there could be individualized standards to handle tasks or incidents that have become a standard just within the boundary of the organization. Thus, what is standard to one is not to another.  Once more the broadest reasonable interpretation of the limitation of “data from a best practices template” could be a further subset of what an overall best practice is, meaning some of the data rather than all could be a specific organizations practice.  Therefore, “best practices” is more than a broad limitation, it refers to any and all alternative practices that one might consider best, to which more than one definition of “best practices” can be given for any given context.  Here however, there is no basis for the starting point or ending point of “best” or even whether or not a practice is even a standard, rather simply the claim refers to “best practices” as data from a template of a stakeholder. There is no mechanism to method in the claim to determine the practice is in fact a best practice or standard that would be recognized as a standard, as there can be more than one plausible interpretation of a best practice. 

The present application specification defines “best practices” in several locations:
[Para 37] “The stakeholder can provide and codify information about their best practices in the form of a best practices template by industry, geography, revenue band, and the like. The best practices template may provide the stakeholder's answers to such questions, who needs to be involved, who has what responsibilities, what are the facts to be gathered, what will impact likelihood, what actions or tasks need to be done, etc. Also, the best practices template might also include a pre-defined list of service providers pre-negotiated or known to the stakeholder..”

[0097] FIG. 26C provides a list of actions as part of the stakeholder's best practice template. Those actions may be identified by the stakeholders as the types of actions that typically happen when a given event or threat occurs. These actions may be suggested by the system and provided in the list of actions on a graphical user interface provided to a stakeholder's client, such as the list of actions shown on exemplary FIG. 24. Such information of the stakeholder's best practices template can be utilized by the response system in generating a client's response center.
[0098] FIG. 27 illustrates an exemplary graphical user interface that is displayed when an INVOICES tab is selected in the response center, in accordance with some embodiments of the present disclosure. Specifically, when a client is responding to an event, the client may incur expenses and wish to track the invoices that it receives while responding to the event. As depicted in FIG. 27, several invoices from an airplane mechanic are stored in the response center under the INVOICES tab. Tracking and storing such invoices means that the client and the stakeholder can easily access this information and determine certain costs that were incurred while the client responded to an event.
[0099] FIGS. 28A, 28B, and 28C depict exemplary lists of the different types of information that may be furnished by a stakeholder as part of their best practices template for a high net worth individual or family, which can be used by the system as disclosed earlier herein. Such information of the stakeholder's best practices template can be utilized by the response system in generating a client's response center.
[0100] FIG. 29 illustrates an exemplary graphical user interface for a policy tab in a response center, in accordance with certain embodiments of the present disclosure. If a client selects the policy tab, then the various documents that make up the client's policy may be listed and provided upon selection. In a non-limiting example, FIG. 29 depicts information regarding an insurance policy that the client has with the stakeholder insurer, including but not limited to copies of the client's insurance policy documents.
[0101] FIGS. 30A-30L depict exemplary lists of the different types of information that may be furnished by a stakeholder as part of their best practices template for directors and officers, which can be used by the system as disclosed earlier herein.



Therefore, based on the specification, “best practices”  is information from a given stakeholder based on a context such as in handling customers, insurance issues, directors and officers. While, the examples provide context and who does what and when, as well as which service provider may perform a service, the term “best practice” does not have a specific definition. Rather the specification appears to refer to multiple pieces of information instead of a standard or set of norms of accepted practice.  Thus, in a consistent manner as that has been defined in the specification the skilled artisan prior to the effective date of the invention would understand that “best practices” can be “data or information”  that can be interpreted as having more than two plausible alternative interpretations because template information as to who, what, where can mean different things to different tenants. What one persons or organizations list of best practice can vary by organization and one persons practice may not be the next persons best practice. The claim does not refer to a specific best practice, rather simply the claim refers to receiving data from a best practices template. Data in the form of practices could have multiple different meanings. The claims are therefore indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regard as the invention. The rejection below follows that a “best practice” is information in a template from a stakeholder and the “response center implementing the information template…”. 

		The Examiner proposes that the indefinite language “best practice” is descriptive as a title of what is or are parameters (Spec. 101). Perhaps a suggestion is to remove “best practice” from the claim all together and simply refer to a template. When removing the phrase the claim is broader as referring to a template, that would include templates in general.   Alternatively, it seems the template is more of an “events template” or “actions template” than a best practice template. If applicant desires clarification on specific amendments, Applicant should contact the examiner for an interview to discuss proposed changes. 


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the
ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d
1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 https://www.dictionary.com/browse/best-practice